Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After further review of the language of amended claim 1, the phrase “the vehicle body” should be changed to “a vehicle body,” as set forth in the examiner’s amendment below, since this is the first recitation of the vehicle body.  The examiner’s amendments to claims 4 and 5 have been made based on applicant’s amendments to claim 1.  Specifically in regards to the examiner’s amendments to claim 4, these amendments have been made to ensure the proper relationship between the particles recited in claim 1 and the particles recited in claim 4.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 10, replace the phrase “the vehicle body” with the phrase –a vehicle body--.
Claim 4, the claim should read as follows after the preamble: “wherein the particles within the rheological material comprise ferrous particles, and further comprising an electromagnet that is selectively activated to align the ferrous 
Claim 6, line 2, replace the phrase “a hardness” with the phrase –the hardness--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Hamada et al. (US-5064229) view of NPL Document “Chapter 18: Rheological Behaviour of Natural Rubber Based Blends” fails to teach that a hardness of the bumper is configured to be increased by aligning particles within the rheological material of the bumper.  The examiner can find no motivation to modify the rheological material of Hamada et al. without employing improper hindsight reasoning.
In regards to claim 10, Kampmann et al. (DE 19801752 C1) fails to disclose that the bladder 26 directly contacts the striker 5 when the latch assembly is in the latched state shown with dashed lines in Figure 3.  Portion 3 of the bumper is in between the bladder 26 and the striker 5, and therefore, portion 3 directly contacts the striker.  The examiner can find no motivation to modify the device of Kampmann et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Kampmann et al. (DE 19801752 C1) fails to disclose that the step of decreasing the hardness in response to a vehicle transitioning from a drive gear to a parked gear. The examiner can find no motivation to modify the device of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 10, 2021